DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/790,484, filed on October 23, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 03, 2021 is being considered by the examiner. However, the reference where lined through is not considered since there is no English translation provided for this foreign reference. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yilmaz et al. (US PG-Pub No.: 2015/0349091 A1, hereinafter, “Yilmaz”).
Regarding claim 1, Yilmaz discloses a method for manufacturing a power semiconductor device (see Yilmaz, 3A-3Q), the method comprising:
forming a drift region (110, ¶ [0033]) of a first conductivity type (n-type, ¶ [0033]) in a substrate (105, FIG. 3A);
forming a trench (119, FIG. 3B) in the drift region (110, FIG. 3B);
forming a gate insulating layer (120, ¶ [0036]) in the trench (119, FIG. 3D);
depositing a conductive material (135, ¶ [0033]) on the substrate (FIG. 3E);
forming a gate electrode (135, ¶ [0037]) in the trench (119, FIG. 3J);
forming a body region (140, ¶ [0034]) in the substrate (FIG. 3K);
forming a highly doped source region (150, ¶ [0049]) of the first conductivity type (n-type, ¶ [0049]) in the body region (140, FIG. 3N);
forming an insulating layer (160, ¶ [0039]) that covers the gate electrode (135, FIG. 3M);
etching the insulating layer (160, ¶ [0039]) to open the body region (140, FIG. 3N);
implanting a dopant of a second conductivity type (p-type, ¶ [0038]) into a portion of the body region (140) to form a highly doped body contact region (145, ¶ [0038]) of the second conductivity type (p-type), so that the highly doped source region (150) and the highly doped body contact region (145) are alternately formed in the body region (140, FIG. 3N); and
forming a source electrode (180-S+190-S, ¶¶ [0033] and [0034]) on the highly doped body contact region (145) and the highly doped source region (150, FIG. 3P),
wherein the forming of the highly doped source region (150) is performed starting from an upper surface of the substrate and extending along a sidewall of the trench (119, ¶ [0038]) to overlap with the gate electrode (135, 135 and 150 overlap sideway, FIG. 3Q).

Regarding claim 2, Yilmaz discloses the method for manufacturing a power semiconductor device of claim 1, wherein a top surface of the gate electrode (135) is located at a position higher than half the depth of the trench (119, FIG. 3Q).

    PNG
    media_image1.png
    748
    573
    media_image1.png
    Greyscale

Regarding claim 3, Yilmaz discloses the method for manufacturing a power semiconductor device of claim 1, wherein the highly doped source region (150) comprises a first portion (annotated FIG. 2A above) adjacent to the upper surface of the substrate and a second portion (annotated FIG. 2A above) adjacent to the sidewall of the trench (119), and wherein a depth of the second portion is greater than a depth of the first portion relative to the upper surface of the substrate (annotated FIG. 2A above).

Regarding claim 10, Yilmaz discloses the method for manufacturing a power semiconductor device of claim 1, wherein an area of the highly doped source region (150) is larger than an area of the highly doped body contact region (145, FIG. 3M).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yilmaz et al. (US PG-Pub No.: 2015/0349091 A1, hereinafter, “Yilmaz”), as applied to claim 1 above.
Regarding claim 4, Yilmaz discloses the method for manufacturing a power semiconductor device of claim 1, wherein the depositing of the conductive material (135) comprises depositing the conductive material (135) on the gate insulating layer (120) and a portion of the substrate (FIG. 3I).
Yilmaz is silent in the same embodiment that the method further comprises forming a Zener diode in the conductive material deposited on the portion of the substrate.
However, Yilmaz discloses in another embodiment (FIGs. 11A and 11B) forming a Zener diode (195, FIG. 11B) in the conductive material (135) deposited on the portion of the substrate (FIGs. 11 A and 11B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a Zener diode in the conductive material deposited on the portion of the substrate, in order to form ESD protection circuits (¶ [0053]).

Regarding claim 5, Yilmaz discloses the method for manufacturing a power semiconductor device of claim 4, wherein the forming of the Zener diode (195) comprises: doping second conductivity type ions (p-type) into the conductive material (135, ¶ [0052]); forming a mask pattern (141, FIG. 10A-1) on the conductive material (135); implanting first conductivity type ions (n-type) into the conductive material (135) through the mask pattern (¶ [052]); and removing the mask pattern (FIG. 10E).
Yilmaz is silent regarding the method of doping second conductivity type ions (p-type) into the conductive material (135) is implanting.
However, Yilmaz discloses that implanting is an alternative method to dope first conductivity type ions (n-type, ¶ [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to dope second conductivity type ions using implanting method, since the selection of a known method based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP § 2144.07.

Regarding claim 6, Yilmaz discloses the method for manufacturing a power semiconductor device of claim 4, further comprising forming a thick oxide layer (130, FIG. 3G and ¶ [0039]) on the portion of the substrate, wherein the depositing of the conductive material (135) comprises depositing the conductive material (135) on the gate insulating layer (120) and the thick oxide layer (130, FIG. 3I), and wherein the forming of the Zener diode (195, FIGs. 11A and 11B) comprises forming the Zener diode (195) in the conductive material (135) deposited on the thick oxide layer (130, FIGs. 11A and 11B).

Regarding claim 7, Yilmaz discloses the method for manufacturing a power semiconductor device of claim 4, further comprising forming a gate pad (155, FIG. 3O) connected to the gate electrode (135), wherein the Zener diode (195) is connected to the gate pad (155) and the source electrode (180-S+190-S), respectively (FIGs. 11A and 11B; “connected” allows intermediate objects inbetween; Zener diode is part of the device, therefore, is connected with both the gate pad and the source electrode).

Regarding claim 9, Yilmaz discloses the method for manufacturing a power semiconductor device of claim 1.
Yilmaz is silent in the same embodiment that the substrate comprises a drain region, and wherein the drift region is an epi-layer doped with a lower concentration than the drain region.
However, Yilmaz discloses in another embodiment (not shown in the FIGs., but disclosed in ¶ [0013]) that a drain electrode formed on a bottom surface of the semiconductor power device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a drain electrode on a bottom surface of 105 as a bottom drain contact, so that the substrate comprises a drain region 105, and the drift region 110 is an epi-layer doped with a lower concentration than the drain region 105 (N+ type 105 and N-type 110, ¶ [0036]), in order to conduct a current between the source electrode and the drain electrode.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yilmaz et al. (US PG-Pub No.: 2015/0349091 A1, hereinafter, “Yilmaz”), as applied to claim 4 above, and further in view of Hsieh (US PG-Pub No.: 2013/0092976 A1, hereinafter, “Hsieh”).
Regarding claim 8, Yilmaz discloses the method for manufacturing a power semiconductor device of claim 4.
Yilmaz is silent regarding that the Zener diode comprises a plurality of rings depending on a breakdown voltage of the power semiconductor device.
Hsieh, however, discloses a method for manufacturing a power semiconductor device (FIGs. 3A-3F), wherein a Zener diode (324, ¶ [0029]) comprising a plurality of rings (FIG. 3B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Yilmaz’ Zener diode comprising a plurality of rings, as taught by Hsieh, in order to adjust/respond to the corresponding breakdown voltage of the power semiconductor device and effectively protect the device, since when the number of the rings changes, potential of the Zener diode as a protective diode changes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIA L CROSS/           Primary Examiner, Art Unit 2892